DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 5-22 and 25-26 are allowed under this Office action.

Allowable Subject Matter
Claims 5-22 and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 5-22 and 25-26, were carefully reviewed and a search with regards to independent claims 5, 14, and 25 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 5-22 and 25-26, specifically independent claims 5, 14, and 25, the prior art searched was found to neither anticipate nor suggest a method comprising: receiving at least three images of a user performing a technique; determining, using a processor, a position and velocity of a portion of the user from a first to a second image of the at least three images, the second image captured after the first image; determining a reference model corresponding to the technique, the reference model including a plurality of frames in a sequence including a first frame corresponding to the first image, the reference model including position and motion data of an avatar; searching the plurality of frames using a nearest neighbor technique, to determine a second frame of the plurality of frames that corresponds to the second image of the at least three images based on the position and velocity of the portion of the user, the second frame separated from the first frame by at least 
The most relevant arts searched, Geisner, etc. (US 20170069125 A1), modified by Pitts, etc. (US 20170134639 A1) and French, etc. (US 20030077556 A1), teaches that a method comprising: receiving at least three images of a user performing a technique; determining, using a processor, a position and velocity of a portion of the user from a first to a second image of the at least three images, the second image captured after the first image; determining a model corresponding to the technique, the model including a plurality of frames in a sequence including a first frame corresponding to the first image, the model including position and motion data of an avatar; searching the plurality of frames using a nearest neighbor technique, to determine a second frame of the plurality of frames that corresponds to the second image of the at least three images based on the position and velocity of the portion of the user, the second frame separated from the first frame by at least one frame; and outputting the frame for use in displaying the avatar. However, Geisner, modified by Pitts and French, does not teaches every claimed limitation, especially the claimed limitation of "determining a reference model corresponding to the technique, the reference model including a plurality of frames in a sequence including a first frame corresponding to the first image, the reference model including position and motion data of an avatar; searching the plurality of frames using a nearest neighbor technique, to determine a second frame of the plurality of frames that corresponds to the second image of the at least three images based on the position and velocity of the portion of the user, the second frame separated from the first frame by at least one frame; accessing kinematic data from a look-up fable related to the second frame; and outputting the kinematic data for use in displaying the avatar” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GORDON G LIU/Primary Examiner, Art Unit 2612